            Case 1:17-vv-01781-UNJ Document 48 Filed 11/18/19 Page 1 of 7




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 17-1781V
                                         (Not to be published)

*************************
                           *                                    Special Master Corcoran
SUSAN BEESON,              *
                           *
               Petitioner, *                                    Filed: September 5, 2019
                           *
          v.               *
                           *                                    Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                    Bickerstaff’s Brainstem Encephalitis;
AND HUMAN SERVICES,        *                                    Influenza Vaccine.
                           *
               Respondent. *
                           *
*************************

John Robert Howie, Jr., Howie Law, PC, Dallas, TX, for Petitioner.

Camille Michelle Collett, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES 1

       On November 13, 2017, Susan Beeson filed a petition seeking compensation under the
National Vaccine Injury Compensation Program. 2 ECF No. 1. Ms. Beeson alleged that she
developed Bickerstaff’s Brainstem Encephalitis as a result of the influenza (“flu”) vaccine she
received on or about November 10, 2016. Id. at 1.




1
  Although not formally designated for publication, this Decision will be posted on the United States Court of Federal
Claims website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This means the Decision
will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however,
the parties may object to the published Decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public
in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
             Case 1:17-vv-01781-UNJ Document 48 Filed 11/18/19 Page 2 of 7



        Respondent denies that Petitioner’s medical problems were caused by the receipt of the flu
vaccine. Nonetheless, both parties, while maintaining their above-stated positions, agreed in a
stipulation filed on September 4, 2019, that the issues before them can be settled and that a decision
should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

         •    A lump sum payment of $150,000.00, in the form of a check payable to Petitioner,
              Susan Beeson. This amount represents compensation for all elements of compensation
              under Vaccine Act Section 15(a) to which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith. 3

         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
Case 1:17-vv-01781-UNJ Document 48 Filed 11/18/19 Page 3 of 7
Case 1:17-vv-01781-UNJ Document 48 Filed 11/18/19 Page 4 of 7
Case 1:17-vv-01781-UNJ Document 48 Filed 11/18/19 Page 5 of 7
Case 1:17-vv-01781-UNJ Document 48 Filed 11/18/19 Page 6 of 7
Case 1:17-vv-01781-UNJ Document 48 Filed 11/18/19 Page 7 of 7
